Citation Nr: 0125251	
Decision Date: 10/25/01    Archive Date: 10/29/01

DOCKET NO.  98-17 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease with history of reactive airway disease and 
bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to March 
1975, and from October 1976 to July 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

This case was the subject of an August 2001 hearing before 
the undersigned Board member.

In an April 2000 rating decision, the veteran's claim for 
post-traumatic stress disorder (PTSD) was denied as not well 
grounded.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminated the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order).  As noted 
above, the issue of service connection for PTSD was denied as 
not well grounded in April 2000.  However, the veteran and 
his representative are hereby advised that such claim may be 
readjudicated in accordance with the VCAA.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  Therefore, this 
matter is referred to the RO for appropriate action. 

Also, in March 1997, the veteran submitted a claim for 
"reevaluation for service connected disability" for a heart 
condition.  He is currently service-connected for mid 
systolic click with mitral valve prolapse.  Recent medical 
records appear to show a heart disability of some nature.  
The veteran's correspondence is not clear as to whether he is 
claiming his current heart problems are part of his already 
service connected disability, or whether he is seeking 
service connection for a current heart disability.  In any 
event, the matter remains unadjudicated, and is referred to 
the RO for appropriate action.  


REMAND

During an August 2001 Board hearing, the veteran indicated he 
had been seen by non-VA physicians, apparently while seeking 
benefits from the Social Security Administration (SSA).  He 
said that this agency sent him "to their own doctors there in 
El Paso," and that he had filed with this non-VA department 
with the help of a VA adviser (or perhaps his 
representative).  He did not specify the time frame during 
which this occurred.  He said that these records pertained to 
his lung and heart conditions, and that this was the only 
"other" time he was seen by other than VA physicians.  The 
veteran asserted that VA had told him that they had obtained 
these files.  The records do not appear to be in the claims 
file -- the only treatment records associated with the claims 
file are records of VA treatment.

It seems reasonably likely that records of medical 
examinations conducted for purposes of state or Federal 
disability benefits, based on lung and heart conditions, 
would contain relevant histories/information regarding the 
veteran's upper respiratory disability.  Pursuant to VCAA, 
VA's duty to assist the veteran includes obtaining relevant 
records in the custody of a Federal department or agency or 
state or local governments.  66 Fed. Reg. 45,631 (to be 
codified at 38 C.F.R. § 3.159(c)(1)(2).

The veteran claims his current respiratory difficulties are 
associated with inservice respiratory problems and inservice 
removal of his tonsils.  Service connection is also in effect 
for tonsillectomy.  In the case of a claim for disability 
compensation, the assistance provided by the Secretary under 
subsection (a) [38 U.S.C.A. § 5103A(a)] shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

The service medical records show that the veteran had his 
tonsils removed in December 1974; they also include episodes 
of pleuritic chest pains, but with clear chest or negative 
chest X-rays.  Similarly, 1997 VA records show treatment for 
chest pain, with repeated negative chest X-rays and negative 
chest examinations from January 1997 through September 1997.  
Diagnostic imaging studies in September 1997 showed very poor 
right heart performance, and focal airway obstruction of the 
right lower lobe of the lung.  Whether any of the post-
service conditions are related to inservice complaints of 
chest pain or disease caused by, associated with or 
precipitating inservice removal of the tonsils, is a matter 
requiring medical expertise.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The veteran otherwise contends that 
his current respiratory difficulties may be related to Agent 
Orange exposure or may be worsened due to an inability to 
take medication because of a service-connected heart 
disorder.  

Accordingly, under the VCAA, VA should obtain the SSA 
records.  See 
38 U.S.C.A. § 5103A(c) (West Supp. 2001).  Also under the 
VCAA, VA should provide a medical examination and opinion.  
38 U.S.C.A. § 5103A(d)(1)) (West Supp. 2001).  Previous VA 
examiners have not addressed this question directly.

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

Since the veteran testified that he 
continues to receive VA treatment, 
outstanding VA medical records should be 
associated with the claims file.  

If the RO is unable to obtain the SSA 
records, the RO must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile. 

3.  Following the above development, the 
veteran should be scheduled for a VA 
medical examination by an appropriate 
specialist in order to determine the 
nature and etiology of any respiratory 
disorder present.  

The claims folder and a copy of this 
remand must be made available to the 
examiner for review.  The examiner should 
indicate whether the claims folder was 
reviewed.  All necessary tests should be 
performed.  The examiner should provide 
explicit responses to the following: 

(a) Identify the veteran's respiratory 
disabilities.   

(b) What is the degree of medical 
probability that any current respiratory 
disability found is causally related to 
service, including exposure to Agent 
Orange?

(c) Is there a relationship between the 
veteran's current lung disability and 
current service-connected heart 
disability or service-connected 
tonsillectomy?  Does one aggravate the 
other, or render treatment for the other 
less effective (due to, for example, 
interactions between medications) thereby 
resulting in additional disability?  

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO should 
implement corrective procedures at once.

5.  The RO should conduct any further 
development appropriate pursuant to the 
Veterans Claims Assistance Act of 2000.  

6.  After completion of the above, the RO 
should readjudicate the appellant's claim 
with consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO on 
remand. 

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.  No action is required of the veteran until 
notified by the RO; however, the veteran is advised that 
failure to cooperate by reporting for any scheduled 
examination may adversely affect the outcome of his claim.  
38 C.F.R. § 3.655 (2001).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




